Title: To John Adams from John Quincy Adams, 27 February 1815
From: Adams, John Quincy
To: Adams, John



N. 36.
My dear Sir.
Paris 27. February 1815

Since my arrival in this City I have received your kind favour of 16. October—I have now been here upwards of three weeks, waiting for the decision of the Government of the United States upon the Treaty of Peace submitted to them—This decision will I trust be known here in the course of the ensuing Month, and I shall be released from the state of suspense in which since the conclusion of the Treaty at Ghent, I have been.
Your remark that human nature cannot bear Prosperity is generally just as to individuals, and I believe, universally as to Nations—Prosperity confers Power; and Aristotle had laid it down as a conclusion strictly logical that the abuse of power is always to be inferred from its possession by Men—His argument is; such a man or such a Nation has done wrong because they have had the power to do wrong—The Peace to which Great-Britain has subscribed with the United-States, is a new confirmation of your opinion—It was the disappointment of the last Campaign, and the dangers threatening at Vienna, that brought her down from the insolence of those demands which led to the Reflections in your Letter—As to our own Country, she too may learn a little wisdom from her disappointments, and may the gracious Providence that has hitherto protected her, still preserve her from the only fatal Calamity that she has to dread—disunion.
My last Letter from my wife is of the 31st: of January—She and Charles were then well, and expecting to leave that place on the 5th: of this Month to come here—I hope to see them about the 15th: of March, and shall then be prepared to proceed wherever the orders from the Government may direct—Mr and Mrs Smith with your Great-Grand-Daughter, are here waiting for the departure of the Neptune
I send by Mr Storrow, a packet of Gazettes which may afford you some amusement, and am as ever, Dear Sir, your affectionate Son.
John Quincy Adams.